Citation Nr: 1325615	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected costochondritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2004, the Veteran testified at a hearing before a Veterans Law Judge who has since retired.  The Veteran testified at Travel Board hearing in August 2007 before another Veterans Law Judge who has since retired.  Transcripts of the April 2004 and August 2007 hearings are associated with the claim file.  

In a June 2013 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing in August 2007 was no longer available to consider his appeal.  The letter informed the Veteran of his right to another hearing.  The Veteran did not respond to the letter within 30 days; therefore, the Board will proceed to consider the claim.

A June 2013 brief in support of the Veteran's claim raises the issue of entitlement to service connection for hypertension secondary to service-connected costonchondritis.  Accordingly, the issue on appeal has been styled to reflect the secondary service connection claim.

The appeal was remanded in May 2008 in order to obtain a VA examination.  The Veteran was afforded a VA examination in April 2010.  

In March 2011, the claim for service connection for hypertension was remanded, pending action on a claim to reopen service connection for diabetes mellitus, which was found to be inextricably intertwined with the claim for service connection for hypertension.

In June 2013, the Veteran submitted a claim to reinstate his nonservice-connected pension.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.     

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA examination for hypertension in April 2010.  The examination report reflects that the Veteran reported that he was diagnosed with hypertension 10 years prior.  The VA examiner stated that both diabetes and hypertension are common chronic disorders which coexist with a greater frequency than the prevalence of either condition alone, as both conditions may be related to insulin resistance.  The VA examiner opined that the Veteran's diagnosis of hypertension is not secondary to his diagnosis of prediabetes.  The VA examiner opined that the diagnosis of hypertension is not secondary to herbicide exposure or secondary to active service.  

Service connection is currently in effect for costochondritis.  In a brief in support of the Veteran's claim dated in June 2013, the Veteran's representative asserted that the Veteran's current hypertension is related to chest pain which was treated in service.   

Service treatment records reflect that the Veteran reported chest pain and was diagnosed with costochondritis.  During service, in November 1971, the Veteran reported a one month history of left chest tightness.  A June 1971 entry noted an impression of upper respiratory infection with costochondritis.  In February 1972, the Veteran reported left sternal pain with increased movement.  An impression of   Tietze syndrome was noted.  In March 1972, the Veteran reported continued chest pains.  An April 1972 clinical record noted a 6 month history of parasternal chest pain.  A provisional diagnosis of costrochondritis was noted.  The May 1972 separation examination noted a history of costochondritis.

The June 2013 brief raises the issue of secondary service connection under 38 C.F.R. § 3.310, as to whether hypertension is caused or aggravated by 
service-connected costochondritis.  The medical evidence of record currently is not sufficient to decide the claim for service connection for hypertension as secondary to costochondritis.  A VA examination is necessary to address the issue of secondary service connection, which has not been addressed by the prior examination in April 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice regarding the evidence necessary to establish entitlement to service connection for hypertension, to include as secondary to his service-connected costochondritis. 

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to render an opinion regarding the etiology of hypertension.   The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed. 

Following a review of the claims file and an examination of the Veteran, the examiner should provide opinions regarding the following:

a.  Is it at least as likely as not (50 percent or greater likelihood) that hypertension had its onset in service or is otherwise related to service, including complaints of chest pain that were noted in service.

b.  Did hypertension manifest to a compensable degree within one year of the Veteran's separation from service in May 1972?    

c.  Is current hypertension at least as likely as not (50 percent or greater likelihood), caused by, or due to the Veteran's service-connected costochondritis? 

d.  Is current hypertension aggravated (permanently worsened in severity) by service-connected costochondritis?  If the Veteran's hypertension is found to be aggravated by his service-connected costochondritis, to the extent possible, provide an opinion as to baseline level of severity hypertension before the onset of aggravation.

A rationale for any opinions expressed in the examination report should be provided.  

3.  Following the completion of the requested actions and any other development deemed appropriate, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


